       Case 19-09015         Doc 112      Filed 11/10/20 Entered 11/10/20 12:06:06                 Desc Ntc of
                                        Filing of Transcript Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
In Re:                                                           Bankruptcy No:
VeroBlue Farms USA, Inc.                                         18−01297

Debtor(s).                                                       Chapter 11

VeroBlue Farms USA, Inc.                                         Adversary No. 19−09015
Plaintiff(s)

vs.

Cassels Brock & Blackwell LLP
Defendant(s)




                         NOTICE OF FILING OF TRANSCRIPT
             AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION



A transcript was filed on November 9, 2020. The following deadlines apply:

The parties have until November 16, 2020 to file with the court a Notice of Intent to Request Redaction of this
transcript. The deadline for filing a Statement of Redaction Submitted is November 30, 2020.

If a Statement of Redaction Submitted has been filed, the redacted transcript is due by December 10, 2020.

If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, on February 8, 2021, unless extended by court order.

To review the transcript for redaction purposes, you may purchase a copy from the transcriber or you may view the
document at the clerk's office public terminal.




Date: November 10, 2020                                      SHARON K. MULLIN
                                                             Clerk, Bankruptcy Court
